DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite, “determining at least one of the one or more spray nozzles arranged in an upward inclination relative to the facial area of the individual piglet” (similar recitation in claim 10). This sentence appears to be grammatically incorrect and it cannot be ascertained as to what is being determined. What is the object of the sentence here? Is applicant saying that the upward inclination angle of the nozzle is being determined relative to the facial area of the piglet, if so this interpretation would constitute new matter (112a rejection) because the specification does not support determination of this angle. Is this merely saying that the system includes one or more spray nozzle at an upward inclination and perhaps “determining” is the wrong word? Or is applicant controlling which nozzle of the one or more spray nozzles is selected to be actuated, in which case perhaps the word –selecting—instead of determining?
Claims 2, 4, 6-9, 11 are rejected based on their dependency on 1 and 10 respectively.
Claim 8 recites, “a plurality of spray nozzles”. It is unclear if this is the same as the one or more spray nozzles in claim 1 or an additional plurality of nozzles.
Claim 8 recites, “the spray nozzles arranged along an upward inclination”. It is unclear what applicant means by this, is the nozzle itself angled or is the side wall angled upward? 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-8 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhioua US 6,615,769 in view of Johnston US 6,910,446, and alternatively also in view of Ramsey US 6,029,610 and/or Cutting US 2008/0171066 or Kwon US 7,851,605.
Regarding claims 1 and 10 as best understood, Zhioua teaches a method for treating animals, comprising the steps of: 
directing a plurality of animals each having a facial area into a first end of a housing (fig. 1); 
metering the plurality of animals to form a single file line of individual animals directed into the housing toward a vaccination station associated therewith (fig. 1), the vaccination station having one or more spray nozzles mounted therein; (nozzles 18, fig. 2); 
sensing each individual animal entering the vaccination station (column 5, lines 17-23); 
actuating a determined at least one of the one or more spray nozzles to emit a spray of vaccine into engagement with the facial area of each of the individual animals (Colum 4, lines 51-54);
directing the individual animal toward a second end of the housing to exit the housing (animal enters into the enclosure 12).

    PNG
    media_image1.png
    383
    551
    media_image1.png
    Greyscale

Figure 1- Zhioua Figure 2
Zhioua does not teach that the device applies a vaccine to the facial area of the animals.  Johnston teaches a method for vaccinating livestock, actuating the determined one of the one or more spray nozzles to emit a spray of vaccine into engagement with the facial area (column 8, lines 30-34).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method as taught by Zhioua to spray vaccine into the facial area of an animal as taught by Johnston in order to automate vaccine application as well as pesticide application.
Note that while neither Zhioua nor Johnston specifically teach that the method can be performed on swine/piglets (instead referring to “animals”), the examiner is taking official notice that piglets are a well-known farm animal.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method as taught by Zhioua and Johnston by utilizing it on piglets in order to promote better health in all farm animals.  
Alternatively, Cutting teaches that pigs can be vaccinated [0145] by delivering the vaccine to the mouth or nose [0156].  Kwon teaches that pigs can be vaccinated by spraying the vaccine into their mucous membranes (column 8, lines 23-25).  [Note that both these reference teach the facial area (mouth/nose) of a piglet as well].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method as taught by Zhioua and Johnston by utilizing it on piglets as taught by Cutting or Kwon in order to promote better health in pigs.
Zhioua does not specifically teach determining at least one of the one or more spray nozzles arranged in an upward inclination relative to the facial area of the piglet.  
However, it is well-known that pigs cannot look up and walk in a head-down posture, and as such it would have been obvious to one having ordinary skill in the art at the time the invention was made to angle a nozzle upwards to spray the face/nose/eyes in order to effectively vaccinate a pig, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Alternatively, Ramsey teaches an animal spray chamber which comprises nozzles 22 and determining at least one of the one or more spray nozzles arranged in an upward inclination relative to the facial area of the piglet (see figs.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method as taught by Zhioua and Johnston by angling nozzles upwards and/or locating additional nozzles in the floor to spray the facial area of the animal as taught by Ramsey in order to ensure proper coverage of the animal and placement of the treatment.  Note that any component that positions a nozzle on the ground could be considered the floor.
Regarding claim 2, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claim 1.  Zhioua also teaches that the determining and actuating steps automatically occur once the individual animal is sensed by the sensing step (column 5, lines 17-23).
Regarding claims 4 and 10, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claim 1.  Zhioua also teaches that the housing comprises a narrowing chute that directs the animals toward the second end such that the animals are metered into a single file line through the vaccination station by the narrowing chute, the narrowing chute having a pair of inwardly angled side walls (see fig 2 below).

    PNG
    media_image2.png
    289
    450
    media_image2.png
    Greyscale

Figure 2- Zhioua Figure 1
Regarding claim 6, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claim 1.  Zhioua also teaches that the at least one of the one or more spray nozzles 18 is configured to be adjustable to change at least one of the spray characteristics and the spray pattern of the vaccine (column 5, lines 26-27).
Regarding claim 7, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claim 1.  Modified Zhioua also teaches that the at least one of the one or more spray nozzles 18 is movable so as to rotate or pivot to emit the vaccine along the upward inclination (as modified by Ramsey above) into engagement with over the facial area of the individual animal.  Not only is the entire device rotatable, but it would have been obvious to one having ordinary skill in the art at the time the invention was made to make nozzles rotate or pivot in order to provide a greater range of applications, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 8, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claim 4.  Modified Zhioua also teaches that the narrowing chute is associated with the vaccination station and includes a plurality of spray nozzles 18 positioned along the side walls, with the spray nozzles arranged along the upward inclination toward the facial area of the individual piglets (as modified above with Ramsey for the inclination).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112b rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
 Claim 9 is noted as allowable because it requires the method step of “automatically adjusting according to a height of the facial area of each individual piglet via movement of the one or more spray nozzles along the vertical track member” a particular spray controlling step which is not recited in the prior art devices.
Claims 10-12 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claim 10 may be allowable since it requires a sensor to detect the height of a facial area of the animal assuming the 112b limitation is corrected, (the office assumes this would be allowable if the limitation means to control which nozzle is being actuated based on the height of the facial region of the animal).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted because it pertains to animal vaccination and medication applicators and systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619